               Case 1:19-cv-06309-JGK Document 15 Filed 12/02/19 Page 1 of 1


                                                                           Joseph H. Mizrahi -Attorney
                                                                          300   caom;; n Pi.;,za W.12th J:ioor
                                                                                         Brooklyn1 NY 11201
                                                                        f> 929-575-4175    ! i:. 929-575-4195




                                                              December 2, 20 I 9

VIAECF
Honorable Judge Koeltl                                                 USDC SONY
United States District Court                                           DOCUMENT
Southern District of New York                                          ELECTRON!CALL Y FILED

                                                                                                           .:3~L~
40 Centre Street                                                       DOC#----~
New York, NY 10007                                                     DATE FILED:           n   __   J                 .o••




       Re:     Diaz v. Essilor of America, Inc.; Case No: I: I 9-cv-06309-JGK

Dear Judge Koeltl,

        This firm represents Plaintiff Edwin Diaz (hereinafter "Plaintiff')                               in     this
matter, which involves claims asserted under Title III of the ADA, 42 U .S .C. § I 2 I 8 I.

        As per the Court's October 2, 20 I 9 Order, the parties were granted 60 days in which to
restore the case to the court's calendar. It is now December 2, 2019, and the parties are in the
final phase of settlement on the matter. At this time, Counsel for the parties respectfully request
an additional 30 days in which to finalize the terms of the agreement and thereafter file a
Stipulation of Dismissal.



                                                              Respectfully submitted,

                                                              /S/ Joseph H. Mizrahi
                                                              Joseph H. Mizrahi, Esq.

                                                              /S/ Evan B. Citron
                                                              Evan B. Citron, Esq.

       Cc: All counsel of record (Via ECF)

                                                                   APPLICATION GRANTED


                                                                 ¥~-
                                                                      _~O OJDERED


                                                                     ohnG.Koeltl, U.S.D.J.
